 

Exhibit 10.37




CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that it filed with the
Securities and Exchange Commission pursuant to Rule 406 under the Securities Act
of 1933, as amended. In this agreement, we indicate each redaction by use of the
following symbol [***]. Such Confidential portions have been omitted and filed
separately with the Commission).







CONSULTING AGREEMENT




This Consulting Agreement (“Agreement”) is hereby made and entered into as of
the 19th day of September, 2012 (the “Effective Date”), by and between COPYTELE,
INC., a Delaware corporation the “Company”), and Amit Kumar (“Consultant”).  




WITNESSETH:




WHEREAS, the Company desires to retain the services of Consultant and Consultant
desires to provide services to the Company, all in accordance with and subject
to the terms and conditions set forth herein; and;




NOW THEREFORE, in consideration of the promises and mutual obligations
hereinafter set forth, the Company and Consultant hereby agree as follows:




Section 1. Relationship of the Parties.  The Company hereby retains  Consultant
to provide the services set forth in Section 3 below.  Both parties intend and
agree that the relationship of Consultant to the Company is that of an
independent contractor, and not an employment relationship.  Consultant shall
have no authority to create or assume obligations on behalf of the Company or
otherwise bind the Company in any manner or thing whatsoever..

Section 2. Term of Agreement.  The Company and Consultant may terminate the
relationship and this Agreement for any reason or no reason, at any time,
subject to the notice requirements set forth in Section 16 hereof.  Upon
termination of this Agreement, the Company shall have no further obligation or
liability hereunder to pay or provide any, consulting fees to Consultant except
as explicitly set forth herein.

Section 3. Services.

(a) Consultant shall use its best efforts and shall devote sufficient time as
reasonably required in the performance of his Services to the Company under this
Agreement.  To this end, Consultant’s responsibilities (the “Services”) shall
include but not be limited to serving in an advisory capacity, including without
limitation providing advice with respect to advice strategic planning,
operational and management issue, and business development and financing
opportunities.  The manner, means, details and methods by which Consultant
performs the Services under this Agreement shall be solely within Consultant’s
discretion and in accordance with Consultant’s independent judgment, provided
that Consultant shall perform the Services substantially in accordance with
generally accepted practices and principles of the industry.

(b) During the term of the Agreement, Consultant shall (i) report to the Chief
Executive Officer of the Company, or to any other person designated by the Chief
Executive Officer of the Company with respect to his Services and (ii) perform
the Services at a location of his choosing, with exception for necessary
business travel, requested upon reasonable advance notice by the Company and
subject to Consultant’s availability.





1




--------------------------------------------------------------------------------

  

 

(c) The Company understands that the nature of the Services are part time and
that Consultant will be engaged in other business activities during the term of
this Agreement.  Consultant shall be available at reasonable times and with
reasonable frequency, in person or by telephone, to consult with the Company
senior management regarding the Services hereunder. The Company and Consultant
shall meet periodically, at mutually agreeable times, to discuss the status of
Consultant’s progress in the performance of the Services hereunder.  

Section 4. Compensation.

(a) Consulting Fee.  As compensation for the services to be performed by
Consultant during his term of this Agreement, the Company shall pay or shall
cause to be paid to Consultant an annual consulting fee of $120,000 (“Consulting
Fee”), payable monthly in arrears; provided, however, that the Consulting Fee
shall accrue but shall not be payable until the Cash Milestone (as hereinafter
defined) is achieved.

(b) Bonus.  

(i) Consultant shall be eligible to receive the following bonuses and on the
following terms and conditions:

(A) a one-time bonus equal to $50,000 (the “Cash Milestone Bonus”), upon the
generation of one or more cash payments or transfer of one or more assets to the
Company which in the aggregate equal or exceed or have a fair market value equal
to or in excess of $[***] million (the “Cash Milestone”) within 12 months of the
Effective Date. The Cash Milestone may be achieved in installments via, without
limitation, the sale of the Company’s common or preferred stock, the sale,
licensing, exchange, or enforcement of one or more Company assets, the
collection of proceeds resulting from the Company’s existing or hereafter
entered into license agreements, or any debt or equity financing arrangement
approved by the Company’s Board of Directors which results in cash proceeds
being paid to the Company.

(B) a one-time bonus equal to $50,000 (the “First Target Price Bonus”), if the
Average Market Price of the Company’s Common Stock (as hereinafter defined)
exceeds $[***] per share (the “First Target Price”) within 12 months from the
Effective Date; and

(C) a one-time bonus equal to $50,000 (the “Second Target Price Bonus”); if the
Average Market Price of the Company’s Common Stock exceeds $[***] per share (the
“Second Target Price”) within 12 months of the Effective Date.

(ii) The Company shall pay the Cash Milestone Bonus, the First Target Price
Bonus and Second Target Price Bonus to Consultant within 30 days of the
achievement of such bonus or bonuses, but only if Consultant was still providing
the Services to the Company on the date such respective bonus or bonuses were
achieved.  

(c) Equity Rights.  On the date hereof, as additional fee for his Services to
the Company under this Agreement, the Company hereby grants to Consultant the
following options (the “Options”) to purchase shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”).

(i) An Option to purchase 8,000,000 shares of Common Stock. The exercise price
of the Option shall equal the average of the high and the low trading price of
the Common Stock on the Trading Day immediately preceding the approval of such
options by the Board of Directors (the “Grant Date”), shall expire ten years
after the Grant Date and shall vest in 36 equal monthly installments commencing
on the Grant Date (provided, however, that in the event this Agreement is
terminated or constructively terminated at any time by the Company without Cause
(as hereinafter defined), an additional 12 months of vesting shall be
accelerated and become exercisable (the “Accelerated Options”) and otherwise
pursuant to the terms and conditions of Time Vested Stock Option Agreement, a
copy of which is attached hereto as Exhibit A.





2

 

--------------------------------------------------------------------------------

 

(ii) An Option to purchase 8,000,000 shares of Common Stock. The   exercise
price of the Option shall equal the average of the high and the low trading
price of the Common Stock on the Trading Day immediately preceding the Grant
Date, shall expire ten years after the Grant Date and shall vest as follows: (x)
as to 2,666,667 shares upon the achievement  of the Cash Milestone, (y) as to
2,666,667 shares upon the occurrence of the First Target Price, and (z) as to
2,666,666 shares upon the occurrence of the Second Target Price, and otherwise
pursuant to the terms and conditions of Performance Based Stock Option
Agreement, a copy of which is attached hereto as Exhibit B.   

All Options granted hereunder shall be subject to terms and conditions that are
no less favorable than the terms set forth in the Company’s 2010 Share Incentive
Plan, the terms and conditions of which are incorporated herein by reference.
Notwithstanding the foregoing option grants, the Options shall not be
exercisable unless and until (i) an amendment to the Company’s Certificate of
Incorporation increasing the number of shares of Common Stock to 300 million has
been approved by stockholders, (ii) the Options have been approved by
stockholders in accordance with California law or exemption from registration is
available under the California “blue sky” laws, and (iii) a Registration
Statement on Form S-8 covering the shares of Common Stock issuable upon exercise
of the Options shall have been filed with the Securities and Exchange
Commission.  The Company shall use its best efforts to meet the conditions set
forth in (i), (ii) and (iii) above as soon as reasonably practical.

Section 5. Benefits.  Both parties acknowledge and agree that, as an independent
contractor, Consultant is not entitled to any employee benefits provided by the
Company to its employees.  Consultant shall be solely responsible for any
benefit coverages for himself and his employees and agents.

Section 6. Expenses.  The Company recognizes that Consultant may incur certain
out-of-pocket expenses related to the Services and the Company’s business.
  Therefore, the Company, shall upon submission and approval of an expense
report which is reasonably acceptable to the Company, reimburse Consultant
within 30 days for all reasonable and necessary business expenses incurred by
him in connection with the performance of Consultant’s obligations hereunder in
accordance with Company policies existing at the time the report is submitted,
as may be amended from time to time within the sole and reasonable discretion of
the Company. As a condition of all reimbursements, Consultant agrees to comply
with the Company’s reasonable policies and procedures regarding business
expenses.  For purposes of satisfying Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the parties agree that the amounts reimbursed
hereunder for one calendar year shall not affect the amounts reimbursed for
other calendar years, and reimbursement payments, if any, shall in all events be
made no later than the end of the calendar year following the calendar year in
which the applicable business expense is incurred.1





3




--------------------------------------------------------------------------------

 

Section 7. Rights and Benefits Upon Termination   

(a) In the event Consultant’s Services are terminated by the Company or by
Consultant for any reason or no reason, the Company shall be obligated to pay to
Consultant only any Consulting Fees and/or bonus due pursuant to Section 4 and
any unpaid reasonable and necessary expenses under Section 6 and Section 16,
through the date of termination.  All such payments shall be made in a lump sum
to Consultant immediately following termination.  

(b) In the event of the termination of Consultant’s Services to the Company, all
provisions of this Agreement shall be terminated on the date that Consultant’s
Services to the Company and shall have no further force and effect except that
the provisions of Sections 8 through 11, 14, 17, 20, 22, 24, and 26 shall
survive termination of this Agreement and continue in full force and effect for
the period provided therein.

Section 8. Confidentiality and Non-Disclosure.

(a) Protection of Company Confidential Information.   Consultant agrees to use
his reasonable efforts to protect and hold in confidence all Company
Confidential Information, as defined in Section 24(e) below.  Consultant
acknowledges and agrees that his relationship with the Company with respect to
Confidential Information is fiduciary in nature.  Consultant agrees that he will
not, either during or after the termination of Consultant’s affiliation with the
Company, directly or indirectly use any of the Company Confidential Information,
and will not directly or indirectly knowingly disclose, communicate or
disseminate (orally or in writing, digitally or electronically) any of the
Company Confidential Information to any party for any purpose other than to
fulfill Consultant’s authorized obligations to the Company in connection with
his affiliation with the Company or as otherwise required by subpoena, court
order or operation of law under Section 8(f).  Consultant agrees to comply with
these non-disclosure and non-use obligations for the duration of Consultant’s
affiliation with the Company and at all times thereafter.

(b) Protection of Company Trade Secrets.   Consultant agrees to use his
reasonable efforts to protect and hold in confidence all of the Company’s Trade
Secrets, as defined in Section 24(h) below.  Consultant agrees that he will not
directly or indirectly use any of the Company’s Trade Secrets, and will not
directly or indirectly knowingly disclose, communicate or disseminate (orally or
in writing, digitally or electronically) any of the Company’s Trade Secrets to
any party for any purpose other than to fulfill Consultant’s authorized
obligations to the Company in connection with his affiliation with the Company
or as otherwise required by subpoena, court order or operation of law under
Section 8(f).  Consultant agrees to comply with these non-disclosure and non-use
obligations for the duration of Consultant’s affiliation with the Company and at
all times thereafter.

(c) Inventions, Ideas and Patents.  Consultant agrees to disclose promptly to
the Company (which shall receive it in confidence), and only to the Company, any
invention or idea conceived, developed by Consultant alone or with others
(whether or not patentable or registrable under patent, copyright or similar
statutes and including all rights to obtain, register, perfect, and enforce
those property interests), at any time during Consultant’s affiliation with the
Company or after his termination of affiliation with the Company where such
invention or idea relates directly to the then current business of the Company
(an “Invention”).  Consultant agrees that any Invention shall belong to the
Company without further compensation to Consultant, and Consultant hereby
assigns to the Company any and all intellectual property and other legal rights
to any such Invention.  Consultant will cooperate with the Company and sign all
papers deemed necessary by the Company to enable it to obtain, maintain, protect
and defend exclusive ownership of all rights in such Inventions.  Consultant’s
obligation to assist the Company or any person designated by it in obtaining and
enforcing its rights shall continue beyond the cessation of Consultant’s
affiliation with the Company.  The Company will compensate Consultant for
reasonable expenses and other costs incurred by Consultant in assisting Company
to enforce said rights.





4

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Consultant understands that this Agreement does
not apply to an Invention which qualifies fully under the provisions of
California Labor Code section 2870(a).  That section provides:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1)  relate at the time of conception or reduction to practice of
the invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or  (2) result from any work performed
by the employee for the employer.

Consultant has listed in Exhibit C all Inventions or improvements relevant to
the subject matter of his affiliation with the Company that have been made or
conceived of or first reduced to practice by Consultant alone or jointly with
others before his affiliation and that are excluded from the operation of this
Agreement.  This list includes all unpatented but potentially patentable ideas
and inventions conceived prior to his affiliation which have not been assigned
to a former employer.  Consultant represents and warrants that such list is
complete.  

(d) Work Product.   All writings, tapes, recordings, computer programs and other
works in any tangible medium of expression, and all other work product that
Consultant has prepared or that others have prepared at Consultant’s direction,
or to which Consultant has contributed, in connection with his affiliation with
the Company (collectively “Work Product”), and all copyrights and other
intellectual property and other rights in and to the Work Product, belong
solely, irrevocably and exclusively throughout the world to the Company, in the
case of any works of authorship, as works made for hire, as defined by the U.S.
copyright laws.  However, to the extent any court or agency should conclude that
any works of authorship within the Work Product (or any of it) does not
constitute or qualify as a “work made for hire,” Consultant hereby assigns,
grants and delivers, solely and irrevocably, exclusively and throughout the
world to the Company, all copyrights and other intellectual property rights to
such Work Product.  Consultant also agrees to cooperate with the Company and to
execute such other further grants and assignments of all rights as the Company
from time to time reasonably may request for the purpose of evidencing,
enforcing, registering or defending its ownership of the Work Product and the
copyrights and other intellectual property rights in them.  Without limiting the
preceding provisions of this Section 8(d), Consultant agrees that the Company
may edit, modify, use, publish and otherwise exploit Work Product in all media
and in such manner as the Company, in its sole discretion, may determine.

(e) Return of Property.   Upon the termination or expiration of Consultant’s
affiliation with the Company for any reason, or any time upon the Company’s
request, Consultant shall immediately deliver to the Company: (i) all of its
software, computers, modems, diskettes, instruments, tools, devices, documents,
plans, records, drawings, electronic or digital files or materials, passwords,
papers, notes and all other materials, and any copies thereof, in Consultant’s
possession or control that relate in any way to the Company’s business, and (ii)
all other property relating to Consultant’s affiliation, including, without
limitation, the Company credit cards, telephone cards, office keys, desk keys
and security passes.

(f) Notwithstanding any other provision of this Agreement, Consultant may
disclose Confidential Information, Trade Secrets, and Work Product to the extent
such disclosure is required by law, rule, regulation or legal process; provided,
however, that Consultant shall where practical, give prompt written notice of
any such request for such information to the Company prior to disclosure, and
agrees to cooperate with the Company, at the Company’s expense, to the extent
practicable, to challenge the request or limit the scope thereof, as the Company
may reasonably deem appropriate.

Section 9. Indemnification and Insurance Obligations.  

If Consultant is made a party or threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Consultant is or was a trustee,
director, manager or officer of the Company or any subsidiary or is or was
serving at the request of the Company or any subsidiary as a trustee, director,
manager, officer, member, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise,
Consultant shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law, and the Company’s
certificate of incorporation and bylaws as the same exist or may hereafter be
amended, against all expenses (including, without limitation, reasonable
attorney fees) incurred or suffered by Consultant in connection therewith, and
such indemnification shall continue as to Consultant even if Consultant has
ceased to be an officer, director, manager, trustee or agent, or is no longer
affiliated with the Company and shall inure to the benefit of Consultant’s
heirs, executors and administrators. In addition, the Company shall, if
requested by Consultant and to the extent permitted by and subject to any terms
and conditions contained in, the Delaware General Corporate Law and the
Company’s certificate of incorporation and bylaws, advance to Consultant all
amounts necessary to pay any expenses, including reasonable fees and expenses of
counsel, incurred by Consultant in connection with such proceeding. In order to
ensure that resources are available to the Company to satisfy its
indemnification obligations hereunder, the Company shall maintain managers and
officers insurance with the levels of coverage currently maintained by the
Company.





5




--------------------------------------------------------------------------------

 

Section 10. Non-Solicitation and Non-Interference.

(a) Non-Solicitation.  During Consultant’s affiliation with the Company, and for
a period of one year following the termination of his affiliation with the
Company for any reason, with the exception of Robert A. Berman and John Roop,
Consultant shall not directly induce or encourage:

(i) any employee, Consultant, director, agent or consultant of the Company to
leave his position or seek employment or association with any Person (defined at
Section 24(g)) that is a competitor of the Company; or

(ii) any dealer, supplier or customer of the Company to modify or terminate any
relationship, whether or not evidenced by a written contract, with the Company.

Section 11. Enforcement of Covenants.

(a) Consultant agrees that damages at law for violation of the covenants
contained in Sections 8 and 10 would not be an adequate or proper remedy for the
Company.  Therefore, if Consultant violates any of the provisions of such
covenants, the Company shall be entitled to obtain a temporary or permanent
injunction over the person and subject matter, prohibiting any further violation
of any such covenants.  The Company shall not be required to post bond.  The
injunctive relief provided herein shall be in addition to any award of damages,
compensatory, exemplary or otherwise, payable by reason of such violation.

Section 12. Non-Disparagement.  Consultant agrees not to make negative comments
or otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation.  The Company agrees that
the members of the Board and officers of the Company as of the date hereof will
not, while affiliated with the Company or serving as a director of the Company,
as the case may be, make negative comments about Consultant or otherwise
disparage Consultant in any manner that is likely to be harmful to Consultant’s
business or personal reputation.  The foregoing shall not be violated by
truthful statements, whether in response to legal process, required governmental
testimony or filings, or otherwise and the foregoing limitation on Consultant
and the Company’s directors and officers will not be violated by statements that
they in good faith believe are necessary or appropriate to make in connection
with performing their duties for or on behalf of the Company.





6

 

--------------------------------------------------------------------------------

 

Section 13. Negotiation at Arms’ Length.  Consultant acknowledges that he has
been informed of the advisability of consulting with his own counsel regarding
this Agreement, and has in fact consulted counsel, who has participated in the
drafting of this Agreement and that this Agreement has been negotiated at arms’
length by the parties, and should not be construed against either party as
drafter or otherwise.  Neither party is under any compulsion to enter into this
Agreement, and has entered into the Agreement voluntarily and as their own free
act.

Section 14. Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 14):




To the Company:

CopyTele, Inc.

900 Walt Whitman Road

Melville NY  11747

Facsimile: (631) 549-5974

Email: hpherms@copytele.com

Attn: Chairman of the Board




To Consultant:

Amit Kumar

c/o CopyTele, Inc.

900 Walt Whitman Road

Melville NY  11747

Facsimile: (631) 549-5974

Email: amitoptigon@hotmail.com




Section 15. Entire Agreement; Modification; and Waiver.

   This Agreement contains the entire understanding between the parties hereto,
and supersedes any prior oral or written agreement, with respect to the subject
matter hereof and shall not be modified in any manner except by instrument in
writing signed, by or on behalf of, the parties hereto.  Any of the terms or
conditions of this Agreement may be waived in writing at any time by the party
which is entitled to the benefits thereof.  No waiver of any of the provisions
of this Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether similar or not).

Section 16. No Continuing Obligation.

   Nothing herein shall be construed to place upon the Company a continuing
obligation to retain Consultant.  Consultant acknowledges and agrees that other
than termination for Cause, his affiliation with the Company may be terminated
at any time, by the Company upon 90 days prior written notice.





7




--------------------------------------------------------------------------------

  

Section 17. Applicable Law; Jurisdiction.   

(a) Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflicts of law principles thereof.

(b) Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER LOS ANGELES,
CALIFORNIA, AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND VENUE
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 17.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF SUCH COURTS’ JURISDICTION
AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 18. Assignment.  Consultant acknowledges that his services are unique
and personal.  Accordingly, Consultant may not assign his rights or delegate his
duties or obligations under this Agreement, except with respect to certain
rights to receive payments as described in Section 7(a).

Section 19. Successors; Binding Agreement.  The Company’s rights and obligations
under this Agreement shall inure to the benefit and shall be binding upon the
Company’s successors and assigns.

Section 20. Attorneys’ Fees and Costs.  If an action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief which it or he may be entitled.

Section 21. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.  This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties hereto reflected hereon as the signatories.
Facsimile or PDF copies of such signed counterparts may be used in lieu of the
originals for any purposes.

Section 22. Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability or any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.





8

 

--------------------------------------------------------------------------------

 

Section 23. Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

Section 24. Definitions.  For purposes of this Agreement, the following terms
shall have the following definitions:

(a) “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) any Person directly or indirectly owning or Controlling 50% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).

(b) “Average Market Price” means arithmetic average of the VWAP of the Common
Stock for a period of 15 Trading Days.

(c) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required to
close.

(d) “Cause” means, without affecting or modifying the at-will nature of
Consultant’s affiliation with the Company, (i) Consultant’s commission of or
entrance of a plea of guilty or nolo contendere to a felony; (ii) Consultant’s
conviction for engaging or having engaged in fraud, breach of fiduciary duty, a
crime of moral turpitude, dishonesty, or other acts of willful misconduct or
gross negligence in connection with the business affairs of the Company or its
Affiliates; (iii) a conviction for theft, embezzlement, or other intentional
misappropriation of funds by Consultant from the Company or its Affiliates; or
(iv) a conviction in connection with the willful engaging by Consultant in
conduct which is demonstrably and materially injurious to the Company or its
Affiliates, monetarily or otherwise.

(e) “Company Confidential Information” means any private, non-public or
competitively sensitive information or data of or about the Company, its
business or the Company’s clients that is not generally or readily known by the
public or not generally or readily accessible or available to the public.  The
Company Confidential Information shall be deemed to include, among other things,
business plans and financial information relating to the Company, the names,
addresses, telephone numbers, contact persons and other identifying information
relating to the Company clients, Company business records and personal
information relating to the Company’s employees, Consultants, consultants,
directors and agents, including compensation arrangements of such employees and
agents. For purposes of this definition, Company Confidential Information shall
not include information in the knowledge or possession of Consultant prior to
the Effective Date.  The Company acknowledges that prior to the Effective Date,
Consultant has substantial knowledge and experience in business and legal
matters similar to those matters that may be engaged in by the Company and that
nothing herein shall prohibit Consultant from using or disclosing any such
information.

(f) “Independent Third Party” means, any Person who is not an Affiliate of  the
Company.

(g)  “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof.

(h)  “Trade Secret” means all information or data of or about a party (including
but not limited to, confidential business information, technical and
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans, lists of actual or potential customers or suppliers) that: (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means, by other Persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
Company acknowledges that prior to the Effective Date, Consultant has
substantial knowledge and experience in business and legal matters similar to
those matters that may be engaged in by the Company and that nothing herein
shall prohibit Consultant from using or disclosing any such information.





9




--------------------------------------------------------------------------------

 

(i) “Trading Day” means any day on which the Common Stock is listed or quoted
and traded on its primary trading market.  

(j) “VWAP” means on any particular Trading Day or for any particular period the
volume weighted average trading price per share of the Common Stock on such date
or for such period on an primary market as reported by Bloomberg L.P., or any
organization performing similar functions.

Section 25. Withholdings of Taxes.

  Consultant certifies that he is an independent contractor and, as such, he
will be solely responsible for all of its own federal, state and local taxes and
all taxes for himself and any of his employees, including, but not limited to,
social security and Medicare taxes. Consultant further acknowledges and agrees
that he will be responsible for the remittance of all of the afore-enumerated
tax payments on behalf of Consultant and his own employees and agents, if any,
none of whom shall be considered or deemed employees of the Company for any
purpose.

Section 26. Section 409A.  To the extent required to comply with Section 409A of
the Code, any payment or benefit required to be paid under this Agreement on
account of termination of Consultant’s affiliation with the Company (or any
other similar terms) shall be made only in connection with a “separation from
service” with respect to Consultant within the meaning of Section 409A of the
Code.

In the event that Consultant is a “specified employee” (as described in Section
409A of the Code), and any payment or benefit payable pursuant to this Agreement
constitutes deferred compensation under Section 409A of the Code, then the
Company and Consultant shall cooperate in good faith to undertake any actions
that would cause such payment or benefit not to constitute deferred compensation
under Section 409A of the Code.  In the event that, following such efforts, the
Company determines (after consultation with its counsel) that such payment or
benefit is still subject to the six-month delay requirement described in Section
409A(2)(b) of the Code in order for such payment or benefit to comply with the
requirements of Section 409A of the Code, then no such payment or benefit shall
be made before the date that is six months after Consultant’s “separation from
service” (as described in Section 409A of the Code) (or, if earlier, the date of
Consultant’s death). Any payment or benefit delayed by reason of the prior
sentence (the “Delayed Payment”) shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.

For purposes of applying the provisions of Section 409A of the Code to this
Agreement, each separately identified amount to which Consultant is entitled
under this Agreement shall be treated as a separate payment.  In addition, to
the extent permissible under Section 409A of the Code, any series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

Section 27. Exhibits.  Any Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.








10

 

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











11




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Consultant have duly executed and delivered
this Agreement as of the day and year first shown above written.







CONSULTANT:







__________________________________

Amit Kumar







COPYTELE, INC.







By:________________________________

     Name:

     Title:











12




--------------------------------------------------------------------------------




 

EXHIBIT a

TIME VESTED STOCK OPTION














13

 

--------------------------------------------------------------------------------




 

EXHIBIT b

PERFORMANCE BASED STOCK OPTION








14

 

--------------------------------------------------------------------------------




 

EXHIBIT C

The following is a complete list of all inventions or improvements relevant to
the subject matter of my affiliation with the Company that have been made or
conceived of or first reduced to practice by me, alone or jointly with others,
before my affiliation with the Company:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________








15

 